
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2070
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To direct the Secretary of the Interior to
		  install in the area of the World War II Memorial in the District of Columbia a
		  suitable plaque or an inscription with the words that President Franklin D.
		  Roosevelt prayed with the Nation on June 6, 1944, the morning of
		  D-Day.
	
	
		1.Short titleThis Act may be cited as the
			 World War II Memorial Prayer Act of
			 2012.
		2.Placement of
			 plaque or inscription at world war II memorialThe Secretary of the Interior—
			(1)shall install in
			 the area of the World War II Memorial in the District of Columbia a suitable
			 plaque or an inscription with the words that President Franklin D. Roosevelt
			 prayed with the Nation on June 6, 1944, the morning of D-Day;
			(2)shall design,
			 procure, prepare, and install the plaque or inscription referred to in
			 paragraph (1); and
			(3)may not use Federal funds to prepare or
			 install the plaque or inscription referred to in paragraph (1), but may accept
			 and expend private contributions for this purpose.
			3.Commemorative Works
			 ActChapter
			 89 of title 40, United States Code, (commonly known as the
			 Commemorative Works Act) shall not apply to this Act.
		
	
		
			Passed the House of
			 Representatives January 24, 2012.
			Karen L. Haas,
			Clerk.
		
	
